***********
Based upon information contained in I.C. File LH-0339 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Mark Reid Tucker, was a law enforcement officer employed by the Wake County Sheriff's Office at the time his death on 12 February 2004.
2. Decedent's death occurred in the course and scope of his employment when he was fatally injured by a gunshot wound incurred while investigating suspicious activity.
3. At the time of his death and for at least six months prior to that date, decedent was married to and residing with Patricia H. Tucker. Decedent had no children.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible employee of the Wake County Sheriff's Office at the time of his death on 12 February 2004.
2. Decedent's death was the direct result of injuries incurred in the line of duty, as defined by N.C. Gen. Stat. § 143-166.2.
3. Decedent is survived by his wife, Patricia H. Tucker, who is eligible for the award of death benefits under N.C. Gen. Stat. §143-166.1 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Patricia H. Tucker as the qualified surviving spouse of Mark Reid Tucker, payable as follows: the sum of $20,000.00 shall be paid immediately to Patricia H. Tucker. Thereafter, the sum of $10,000.00 shall be paid annually to Patricia H. Tucker as long as she remains unmarried until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Patricia H. Tucker becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
2. A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
3. No costs are assessed before the Commission.
This the ___ day of May, 2004.
                                  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER